      Case 2:18-cv-00436-KWR-CG Document 122 Filed 12/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL SOLUTIONS, INC.,
a Colorado corporation,

              Plaintiff,
v.                                                 No. 2:18-cv-00436-KWR-CG

DANCAR ENERGY CONSTRUCTION LLC,
a Texas limited liability company; and
NATIONAL SPECIALTY INSURANCE COMPANY,
a Texas corporation,

              Defendants.

               STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER comes before the Court on the parties’ Joint Motion to Dismiss with

Prejudice. The Court having reviewed the Motion and being otherwise fully advised in the

premises HEREBY FINDS that the motion is WELL-TAKEN and should be GRANTED.

       IT IS THEREFORE ORDERED that this cause be and is hereby DISMISSED WITH

PREJUDICE. Each party shall bear their own costs and attorney’s fees incurred in this matter.




Approved:

GRAMMER LAW OFFICES, P.C.

By: /s/ David A. Grammer IIII
        David A. Grammer III
2730 San Pedro Drive NE, Suite D
Albuquerque, NM 87110
Tel: (505) 883-9880
david@grammerlawoffices.com
      Case 2:18-cv-00436-KWR-CG Document 122 Filed 12/16/20 Page 2 of 2




ATTORNEY FOR PLAINTIFF


Approved:

PARK & ASSOCIATES, LLC

By:     Approved via email 12-16-2020
        Lawrence Marcus
3840 Masthead St. NE
Albuquerque, NM 87109
Tel. (505) 246-2805
Email: lmarcus@parklawnm.com
ATTORNEYS FOR DEFENDANT
DANCAR ENERGY CONSTRUCTION LLC


CLARK HILL STRASBURGER

By: Approved via email 12-8-2020
        Toni Scott Reed (Admitted Pro Hac Vice)
901 Main Street, Suite 6000
Dallas, TX 75202
Tel. (214) 651-4345
toni.reed@clarkhillstrasburger.com
ATTORNEYS FOR DEFENDANT
NATIONAL SPECIALTY INSURANCE COMPANY
